DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-3, 5, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0147519 A1 to Scott in view of EP 1 249 631 A2 to Brademeyer et al., and in view of US 2019/0301554 A1 to Hosamane et al.
Re-claim 1, Scott teaches a system for reducing oxidation of a friction disk, comprising: a braking assembly 22 comprising the friction disk (such as 38); a conduit 26/28 provides a fluid communication with the braking assembly, and delivers an inert fluid to the braking assembly (see paragraph 11), the conduit comprises a nozzle (in the form of openings 52) mounted radially inward of a torque flange (i.e. the spoke-like support for piston assembly 34, see paragraph 29 lines 15-20).  However, Scott fails to teach the inert fluid comprises a nitrogen enriched air stream from a source comprising a membrane configured to separate the nitrogen-enriched air stream for air, the conduit nozzles mounted to a radially outward edge of the torque flange of the braking assembly, or the nozzle oriented in an axial direction and axially offset from the friction disk.
Brademeyer et al. teach fluid nozzles directed toward a braking assembly, the nozzles are mounted to a radially outward edge of the torque flange (represented by mounting plate 28) of the braking assembly, and in fluid communication with the friction disk, with the nozzle oriented in an axial direction and axially offset from the friction disk 22.  Nozzles 36 are mounted at each outermost edge of the plate 28, and thus provide a directed flow of fluid toward the friction disk (see paragraph 3 of the detailed description section “… provides cooling air directly onto the 
Hosamane et al. teach on-board fuel inerting systems (see figure 2) that utilize membranes 44 to produce a nitrogen enriched air stream from air (see paragraph 19).  This allows for an unlimited supply of nitrogen enriched air stream.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided on-board fuel inerting system of Scott with a source of nitrogen enriched air stream, specifically using membranes to produce the nitrogen enriched air stream from a surrounding air as taught by Hosamane et al., thus providing a limitless supply of nitrogen enriched air stream that could be utilized as needed.
Re-claim 2, Scott teaches the use of a plurality of nozzles.  Using the modified nozzle location in accordance with Brademeyer et al., and taking into account the use of a plurality of nozzles already used by Scott and suggested by Brademeyer et al., it stands to reason that one could arrive at the notion of using a plurality of nozzles about the circumference to effect greater dispersal of the fluid.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the torque flange of 
Re-claim 3, Brademeyer et al. teach additional nozzles directed radially inwardly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Scott with radially inwardly directed nozzles as taught by Brademeyer et al., as this increases the flow of fluid over the brake disks.  
Re-claim 5, Scott teach a status (such as brake activation, see paragraph 47) resulting in oxidation of the friction disk is determined, whereupon the inert fluid is then delivered to the brake assembly.
Re-claim 21, Brademeyer et al. teach a nozzle oriented radially distal to the friction disk, see the nozzle mounted on body 24 and oriented inwardly towards the disk.  This provides additional fluid flow to the friction disk.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Scott with additional nozzles radially distal to the friction disk as taught by Brademeyer et al., as this would provide increased fluid flow to the friction disk.
Claims 6-8, 11-13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Hosamane and Brademeyer and in view of US 2013/0092787 to Polubinski.
Re-claim 6, Scott teaches an aircraft comprising: a braking assembly 22 operatively coupled to a wheel assembly 20 of a landing gear 18 of the aircraft, the braking assembly comprising a friction disk 38; a conduit 28 coupled to a torque flange (as part of the piston 34 support) of the braking assembly of the landing gear, an on-board fuel tank inerting system configured to supply inert fluid to the conduit (see paragraph 11); and a controller configured to selectively control delivery of the inert fluid to the braking assembly via the conduit (as via 
Hosamane et al. teach on-board fuel inerting systems (see figure 2) that utilize membranes 44 to produce a nitrogen enriched air stream from air (see paragraph 19).  This allows for an unlimited supply of nitrogen enriched air stream from a readily available supply of air.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided on-board fuel inerting system of Scott with a source of nitrogen enriched air stream, specifically using membranes to produce the nitrogen enriched air stream from a surrounding air as taught by Hosamane et al., thus providing a limitless supply of nitrogen enriched air stream that could be utilized as needed.
Polubinski teaches the need for activating a brake assembly cooling system during periods of high deceleration, such as would occur during rejected takeoff events, see paragraph 7.  These events produce high temperatures, which could damage the brake disks and brake assembly.  The system of Scott provides cooling as well as preventing oxidation of the disks.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Polubinski regarding the initiation of the cooling system during periods of high deceleration in the system of Scott, thus providing for both cooling and the prevention of oxidation during high deceleration events.

Re-claim 7, Scott teaches delivery of the inert fluid to the braking assembly via the conduit supplants oxygen in a vicinity of the friction disk to reduce oxidation of the friction disk, see paragraphs 11 and 13.
Re-claim 8, the on-board fuel tank inerting system is an inert fluid source, the conduit extends from the inert fluid source to the braking assembly.
Re-claim 11, as per paragraph 11, the inert fluid comprises an oxygen lean gas stream.
Re-claim 12, Scott teaches actuation of valves 73-75 (depending upon the system design, see figures 3 and 3.1) allows for selective actuation of the nozzle to thus selectively control a 
Re-claim 13, Scott teaches the status as at least one of a landing event, or threshold braking force (as activation of the piston and disc movement are a result of a threshold pressure, see paragraph 47).
Re-claim 22, Brademeyer et al. teach a nozzle oriented radially distal to the friction disk, see the nozzle oriented inwardly towards the disk and fastened to body 24.  This provides additional fluid flow to the friction disk.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Scott with additional nozzles radially distal to the friction disk as taught by Brademeyer et al., as this would provide increased fluid flow to the friction disk.
Allowable Subject Matter
Claims 14, 16, 18, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious a method for reducing oxidation of a friction disk, determining a status of the braking assembly, wherein determining the status of the braking assembly comprises determining if an aircraft deceleration meets a threshold aircraft deceleration, wherein the status pertains to a likelihood of oxidation of the friction disk of the braking assembly; and based on the status of the braking assembly, delivering an inert fluid to the braking assembly to reduce oxidation of the friction disk of the braking assembly.

Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive.  The remarks regarding Brademeyer have been considered, however, as noted in the above rejection Brademeyer discloses the nozzle arrangements providing the fluid directly onto the friction disk.  It is acknowledged that Brademeyer does not illustrate this feature, however, the figures are not detailed and are intended to merely show the basic outline of the device.  It is understood that passages in the caliper body 24 and support plate 28 are present, as this would allow the fluid direct access to the friction disk.  It is understood that one of ordinary skill in the art would have provided the required passages to the structure of Scott as necessary.  It is further understood that simply placing the nozzles adjacent the friction disks is within the teachings of Brademeyer, since it its broadest sense, Brademeyer is merely teaching the placement of nozzles both axially adjacent and radially adjacent to the friction disks so as to provide for a maximum cooling function.  The type of cooling the Brademeyer is concerned with, such as adiabatic (as remarked by the applicant, page 8) is not seen as relevant, since Brademeyer is merely relied upon as teaching locations of the cooling nozzles relative to the friction disk.  It is noted that Scott already teaches the cooling fluid as being an inert fluid.  Scott merely lacks the recited locations of the nozzles.  It is the opinion of the Office that the combination would have been obvious since merely changing the locations of the nozzles is seen as one of engineering design, or simply a desired choice.  As such the rejections of claims 1-3, 5-8, 11-13, 21 and 22 is maintained.
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 29, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657